Citation Nr: 0000865	
Decision Date: 01/11/00    Archive Date: 01/27/00

DOCKET NO.  97-13 225A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) disability 
compensation pursuant to 38 U.S.C.A. § 1151 (West 1991 & 
Supp. 1999) for nasal pain claimed as the result of nasal 
surgery performed by a VA medical facility in October 1992.


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active service from June to 1981 to June 1985 
and from March 1986 to February 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1997 decision of the VA regional 
office (RO), which denied entitlement to disability 
compensation pursuant to 38 U.S.C.A. § 1151.  This issue was 
before the Board in August 1998, when it was remanded for 
further development.  That development was undertaken and the 
case has been returned to the Board.

In its August 1998 decision, the Board also denied 
entitlement to a clothing allowance for 1992, and found that 
there was no clear and unmistakable error in an April 1993 
rating decision that denied entitlement to disability 
compensation benefits.  Those decisions have been appealed to 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court").  That appeal remains 
pending at the Court.

In October 1999, the veteran expressed disagreement with the 
RO's failure to adjudicate a claim for dental benefits.  The 
veteran was provided notice later in October 1999, that the 
RO had adjudicated and denied his claim.  He has not 
expressed disagreement with the RO's decision, and the Board 
does not have jurisdiction of that claim.  Shockley v. West, 
11 Vet. App. 208 (1998) (the Board does not have jurisdiction 
over an issue unless there is a jurisdiction conferring 
notice of disagreement)  see also Ledford v. West, 136 F.3d 
776 (Fed. Cir 1998); Collaro v. West, 136 F.3d 1304 (Fed. 
Cir. 1998).

In July 1999, the veteran submitted an application for 
clothing allowance.  In October 1999, the veteran expressed 
disagreement with the RO's failure to adjudicate his claim.  
The RO responded that it was processing his claim.  The Court 
has held that a veteran may express disagreement with a 
failure to adjudicate a claim, and that such disagreement 
confers jurisdiction over that failure to adjudicate in the 
Board.  Archbold v. Brown, 9 Vet. App. 124, 129 (1996).  The 
RO has not issues a statement of the case or adjudicated the 
claim in response to the notice of disagreement, and this 
issue must be remanded to the RO for adjudication, and if 
appropriate the issuance of a statement of the case.  
38 U.S.C.A. § 7105; see Manlincon v. West, 12 Vet. App. 238 
(1999); Tablazon v. Brown, 8 Vet. App. 359, 361 (1995) (the 
filing of a notice of disagreement initiates the appellate 
process)  see also Ledford v. West, 136 F.3d 776 (Fed. Cir 
1998); Collaro v. West, 136 F.3d 1304 (Fed. Cir. 1998); 
Buckley v. West, 12 Vet. App. 76 (1998).


FINDING OF FACT

The veteran has incurred additional disability, namely 
neurogenic-type pain, as the result of septorhinoplasty 
performed at a VA facility in October 1992.


CONCLUSION OF LAW

Entitlement to disability compensation pursuant to 38 
U.S.C.A. § 1151 for nasal pain claimed as the result of nasal 
surgery performed by a VA medical facility in October 1992 is 
established.  38 U.S.C.A. §§ 1151, 5107 (West 1991); 38 
C.F.R. § 3.358 (1996, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In pertinent part, 38 U.S.C.A. § 1151, in effect prior to 
October 1, 1997, provided that where any veteran shall have 
suffered an injury, or an aggravation of an injury, as the 
result of hospitalization, medical or surgical treatment, not 
the result of such veteran's own willful misconduct, and such 
injury or aggravation results in additional disability or 
death, compensation shall be awarded in the same manner as if 
such disability or death were service-connected. 

The provisions of 38 C.F.R. § 3.358(c)(3) (1994), formerly 
required that in order for compensation to be payable under § 
1151, there must be a showing that the additional disability 
was the result of carelessness, negligence, lack of proper 
skill, error in judgment, or similar instances of indicated 
fault on the part of VA.

In Gardner v. Derwinski, 1 Vet. App. 584 (1991), the Court 
invalidated the requirement of fault contained in 38 C.F.R. § 
3.358(c)(3).  The provisions of 38 C.F.R. § 3.358, excluding 
section (c)(3), remained valid.  This decision was ultimately 
affirmed by the United States Supreme Court.  Brown v. 
Gardner, 115 S.Ct. 552 (1994).

The provisions of 38 C.F.R. § 3.358, provide, that in 
determining if additional disability exists, the 
beneficiary's physical condition immediately prior to the 
disease or injury on which the claim for compensation is 
based will be compared with the subsequent physical condition 
resulting from the disease or injury.  As applied to medical 
or surgical treatment, the physical condition prior to the 
disease or injury will be the condition that the specific 
medical or surgical treatment was designed to relieve.  
Compensation will not be payable for the continuance or 
natural progress of disease or injuries for which the 
hospitalization, etc., was authorized.  In determining 
whether such additional disability resulted from a disease or 
injury or an aggravation of an existing disease or injury 
suffered as a result of hospitalization, medical, or surgical 
treatment, it will be necessary to show that the additional 
disability is actually the result of such disease or injury 
or an aggravation of an existing disease or injury and not 
merely coincidental therewith.  38 C.F.R. § 3.358 (b),(c).  
The amended regulation, 38 C.F.R. § 3.358 (c)(3), now 
provides:

Compensation is not payable for the 
necessary consequences of medical or 
surgical treatment or examination 
properly administered with the express or 
implied consent of the veteran, or, in 
appropriate cases, the veteran's 
representative. 'Necessary consequences' 
are those which are certain to result 
from, or were intended to result from, 
the examination or medical or surgical 
treatment administered.  Consequences 
otherwise certain or intended to result 
from a treatment will not be considered 
uncertain or unintended solely because it 
had not been determined at the time 
consent was given whether that treatment 
would in fact be administered.

The Court has held that a well grounded claim under the old 
provisions of 1151 generally requires: (1) Medical evidence 
of a current disability; (2) medical evidence, or in certain 
circumstances lay evidence, of incurrence or aggravation of 
an injury as the result of hospitalization, medical or 
surgical treatment, or the pursuit of a course of vocational 
rehabilitation under chapter 31 of title 38, United States 
Code; and (3) medical evidence of a nexus between that 
asserted injury or disease and the current disability.

Similarly, assuming, without deciding, that a continuity-of-
symptomatology analysis would apply in a prior §  1151 case, 
the Court has held that a veteran's claim would be well 
grounded if he submitted evidence of each of the following: 
(a) Evidence that a condition was "noted" during his VA 
hospitalization or treatment; (b) evidence showing continuity 
of symptomatology following such hospitalization or 
treatment; and (c) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
post-hospitalization/treatment symptomatology.  Jones v. 
West, 12 Vet. App. 460, 464 (1999).  A claim made under the 
provisions of 1151 would not be well grounded unless there 
was competent evidence of additional disability as the result 
of VA treatment.  Jimison v. West, No. 98-551 (U.S. Vet. App. 
Oct. 1, 1999).

Analysis

The record shows that the veteran underwent nasal 
septorhinoplasty at a VA facility in October 1992.  The 
veteran has submitted competent evidence that he has 
additional disability, in the form of pain, as the result of 
that surgery.  This evidence is in the form of opinions from 
two private physicians who concluded that the veteran had 
acquired chronic nasal pain as the result of the VA surgery, 
and the opinion of the VA examiner conducting a December 1998 
VA examination.  Accordingly, the Board concludes that the 
veteran's claim is well grounded.

Once it is determined that the claim is well grounded, the 
claim is adjudicated on the merits.  At the merits stage 
there must be evidence in support of each of the three Caluza 
elements discussed above.  The analysis at the merits stage, 
however, is not the same as at the well groundedness stage.  
The credibility of the evidence is not presumed at the merits 
stage.  Hickson v. West, 12 Vet. App. 247 (1999).

In the instant case the only evidence against the veteran's 
claim, is the somewhat equivocal nature of the VA examiner's 
opinion.  The examiner reported that the veteran may have 
acquired a neurogenic type pain as the result of the October 
1992 surgery, but that no objective tests could be conducted 
to prove this theory.  However, in order to prevail, the 
evidence need only be in equipoise.  Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).  Here two private physicians 
concluded after examining the veteran that he did acquire 
neurogenic nasal pain as the result of the October 1992 
surgery at a VA facility, and the VA examiner concluded that 
such a scenario is at least plausible, if not provable.  No 
medical professional has found that the additional nasal pain 
was unrelated to the surgery or that such neurogenic pain was 
a necessary consequence of the surgery.  In the Board's 
opinion, the evidence is in favor of a conclusion that the 
veteran acquired additional disability, namely, neurogenic 
nasal pain, as the result of the surgery performed at a VA 
facility in October 1992, and that the claim should therefore 
be allowed.


ORDER

Entitlement to disability compensation pursuant to 38 
U.S.C.A. § 1151 (West 1991 & Supp. 1999) for nasal pain 
claimed as the result of nasal surgery performed by a VA 
medical facility in October 1992 is granted.


REMAND

As noted above the veteran has expressed disagreement with 
the RO's failure to adjudicate his claim for clothing 
allowance, and the Court has held that such notice of 
disagreement vests jurisdiction in the Board.  Accordingly, 
the claim must be remanded for the following:

The RO should adjudicate the veteran's 
claim for clothing allowance received in 
July 1999.  If the decision is adverse to 
the veteran, he should be advised of the 
steps necessary to perfect his appeal.  
If he submits a notice of disagreement 
with an adverse decision, the RO should 
issue a statement of the case.

If otherwise in order, the case should be returned to the 
Board for consideration of those issues for which a valid 
notice of disagreement and substantive appeal have been 
submitted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	Mark D. Hindin
	Member, Board of Veterans' Appeals


 



